DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 09/26/22 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/22.  In addition, claims 8-13 are withdrawn as reading on species I since they require the band offset structure to directly physically contact the semiconductor structure along a single, vertically extending inner surface of the semiconductor structure as shown in Figure 1F.  In species II the band offset contacts both inner surfaces of the semiconductor structure as shown in figures 2E.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 -7, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabkin et al. (US Patent 9, 425,299).
Claim 1:  Rabkin teaches (Fig. 2J, 8A) an apparatus, comprising: a channel material (512) extending vertically through a stack of vertically alternating conductive materials (46) and dielectric materials (32); a conductive line (88) adjacent to the channel material; a conductive plug (63) in direct contact with the channel material and the conductive line; and band offset material in direct contact with the channel material and the conductive plug without being in direct contact with the conductive line, the band offset material (514) having a band gap different than an additional band gap of the channel material (Col. 15-16).  

    PNG
    media_image1.png
    269
    252
    media_image1.png
    Greyscale
Claim 3:  Rabkin teaches (Fig. 2J, 8A) an outer sidewall of the band offset material is substantially aligned with an outer sidewall of the conductive plug.  The outer sidewalls are parallel to each other and therefore aligned.  The claim is not specific in how the outer sidewalls are aligned.
Claim 4:  Rabkin teaches (Fig. 2J, 8A) the band offset material extends laterally between internal sidewalls of the channel material, and an entirety of the conductive plug is located above an upper surface (indicated by the arrow) of the band offset material.  
Claim 5:  Rabkin teaches (Fig. 2J, 8A): an inner oxide material (506) adjacent to the channel material; an outer oxide material (502) adjacent to the conductive materials of the stack; and a nitride material (504) located between the inner oxide material and the outer oxide material, wherein upper surfaces of each of the channel material, the inner oxide material, the nitride material, and the outer oxide material are substantially coplanar with one another.  
Claim 6:  Rabkin teaches the conductive plug comprises a first conductive material and the band offset material comprises a second, different conductive material (Col. 19 lines 1-15).  
Claim 7:  Rabkin teaches the conductive plug comprises a first dopant and the band offset material comprises a second, different dopant. (Col. 21 lines 10-27)
Claim 14:  Rabkin teaches (Fig. 2J, 8A) a system, comprising: a processor; and a microelectronic device operably coupled to the processor (Col. 3, Lines 20-45), the microelectronic device comprising: structures extending vertically through a stack of vertically alternating conductive materials (46) and dielectric materials (32), each of the structures comprising: a semiconductive channel material (512); a plug material (63) extending from and between inner sidewalls of the semiconductive channel material; and a band offset material (514) below portions of the plug material and laterally adjacent the inner sidewalls of the semiconductive channel material; and conductive lines (88) above the structures and physically contacting an upper surface of the plug material.  
Claim 15:  Rabkin teaches a first band gap of the band offset material is relatively smaller than a second band gap of the plug material and a third band gap of the semiconductive channel material (Col. 15-16lines 44-67 and 1-5, Col. 20-21 lines 59-67 an 1-10).  The materials used for the materials provide the necessary band gap comparisons.
Claim 16:  Rabkin teaches the second band gap of the plug material (Col. 20-21) is substantially the same as the third band gap of the semiconductive channel material (Col. 14-15).  The materials used for the plug and the semiconductive channel material is silicon based (doped, polycrystalline etc.) and therefore would has substantially the same band gaps.
Claim 17:  Rabkin teaches the plug material comprises polysilicon (Col. 19 lines 1-15) and the band offset material comprises one or more of silicon germanium, germanium, and indium gallium arsenide (Col. 15-16lines 44-67 and 1-5).  
Claim 18:  Rabkin teaches (Fig. 2J, 8A) a height of a vertical interface between the band offset material and the semiconductive channel material is greater than a height of an additional vertical interface between the plug material and the semiconductive channel material.  
Claim 19:  Rabkin teaches (Fig. 2J, 8A) the band offset material at least partially vertically overlaps an uppermost conductive gate material within the stack of vertically alternating conductive materials and dielectric materials, and the plug material is at a vertical elevation above the uppermost conductive gate material.  
Claim 20:  Rabkin teaches (Col. 1) the microelectronic device comprises a 3D NAND Flash memory device comprising at least one array of memory cells, at least some of the conductive materials of the stack configured as access lines for individual memory cells of the at least one array of memory cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814